 

 

   

 
AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT
for the
Northern District of Califomia

in re Ex Parte Application of Alexander Tugushev

 

Plaintiff

Vv. Civil Action No.

PaaS Nagel ee Smet See”

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Google, LLC, Corporation Services Company, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833

(Name of person to whom this subpoena is directed)

A Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A

 

Place: Conrad & Metlitzky LLP, Four Embarcadero Center, Date and Time:
Suite 1400, San Francisco, CA, $4111

 

 

 

Cl Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place: | Date and Time:

The following provisions of Fed, R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing 80.

 

 

Date: _

CLERK OF COURT
OR

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) ;
Alexander Tugushev , who issues or requests this subpoena, are:

Will Cooper, Conrad & Metlitzky LLP, Four Embarcadero Ctr., #1400, San Francisco, CA, 94111 (415) 343-7100

Notice to the person who issues or requests this subpoena weooper@conradmetlitzky.con

If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed, Fed. R. Civ. P. 45(a)(4).

 
AO 88B (Rey, 02/14) Subpoena to Produce Documents, Information, or Objects or fo Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

L received this subpoena for (name of individual and title, if any)

 

 

on (date)

 

[| I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

O) Ireturned the subpoena unexecuted because:

 

Uuless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Taspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c} Place of Compliance.

(1) For a Trial, Heaving, or Deposition, A subpoena may command &
person to attend a tial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; of
(B) within the state where the person resides, is employed, or repularly
transacts business ia person, ifthe person
(i} is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not ineur substaniial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things al a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be imspected.

(d) Protecting a Person Subject to a Subpoenas; Enfercentent.

(1) Avaiding Undue Burden ar Expense; Sanctions. A party ov attomey
responsible for issuiag and serviug a subpoena must take reasonable steps
to avoid imposing undue burden ov expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
Jost earnings and reasonable attorney’s fces—-on a party or attorney who
fails to comply.

(2) Conunand to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also coramanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person conunanded to produce documents or tangible
things or to permid inspection may serve on the parly or altomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the prentises-—or to
producing electronically stored information in the form or forms requested.
The objection oust be served berore the carlier of the time specitied for
compliance or [4 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(if) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

G3) Ouashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compHance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c),

(ili) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person t undue burden.

(B) When Permitted. To protect a person subject to or affected by a
sibpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

Gi) disclosing an unretained expert’s opinion or information that does
not describe specific acenrrences in dispute and results from ihe expert's
study that was not requested by a party.

(C) Specifving Conditions as an Alternative. \a the circumstances
described in Rue 45(d}(3}(B), the court may, instead of quashing or
modifying a subposna, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(i) ensures that the subpoenaed person will be reasonably compensated.

{e) Daties in Responding fo a Subpoena.

(2) Preducing Documents or Etectronicatly Stored Information, These
procedures apply to producing documents or electronically stored
information:

{A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and fabel thera to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Inforstation Not Specified.
If'a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(©) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form,

(D) Inaccessible Electronically Stored fnformetion. The person
responding need not provide discovery of electronically stored information
from sources thal the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discavery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost, If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the Limitations of Rule
26(b2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject fo protection as trial-preparation
material must:

() expressly make the claim; and

(ii} describe the uadure of the withheld documents, communications, or
tangible things ima manner that, without revealing iyformation itself
privifeged or protected, will enable the parties to assess the claim.

(B) Juformation Produeed. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
irial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. A fier being
notified, # party must promptly return, sequester, or destroy the specified
information aad any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified, and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g} Contempt.

The court for the district where compliance is required—and also, after a
motion is ¢ransferred, the issuing court—-may hold in contempt a person
who, having been served, fils without adequate excuse to obey the
sabpoens or an order related to it.

Por access to subpoena materials, see Fed. R, Civ, P. 45(a) Committee Note (201 3).

 

 

 
EXHIBIT A
REQUESTS FOR PRODUCTION UNDER SUBPOENA

DEFINITIONS
1, “Account” means the Gmail and/or Google account associated with the email
address “atugushev01@gmail.com”.
2. “Hmails” means the emails associated with an account, whether in an inbox, sent

mail folder, or any other folder associated with the account, including emails that have been
deleted but are still recoverable.
3. “Subscriber Information” means all of the following:

a, all information submitted during the account creation process, including
name, phone number, and alternate email addresses;

b. all other information identifying the owner or purported owner of the
account;
Cc, the date and time the account was created; and

d. the IP address, MAC address, and geographical location from which the
account was created.

4, “Access History” means each date and time at which the account was accessed,
the duration of each access, and the IP address, MAC address, and geographical location from

which the account was accessed.

5. “Non-Content Information” means the sender, recipient(s), date, and time of an
email.

6. “Content Information” means the body and subject line of an email.

7. “Document” means any hard-copy or electronic record containing or reflecting

information responsive to this subpoena in whatever form.

 
8. “Relevant Period” means from the creation date of the Account to the present,
provided that, if the Account contains a significant number of emails, Mr. Tugushev is willing to
meet and confer with Google to agree upon a more targeted date range.

INSTRUCTIONS

1. You must immediately take steps to preserve all Documents containing
information responsive to this subpoena prior to giving any notice of the subpoena to the
subscriber or owner of the Account,

2, Once you have preserved the Documents responsive to this subpoena, and no less
than 14 days prior to the production of Documents in response to the subpoena, you must give
notice to the counsel issuing this subpoena that the documents have been preserved so that notice
of the subpoena can be given to other interested parties.

3. In producing responsive documents, you should furnish all documents in your
possession, custody, or control. A document is deemed to be in your possession, custody, or
control if it is in your physical custody or if it is in the custody of any other person or entity and
you have a right or practical ability to access the document.

4, If any document is redacted or withheld, in whole or in part, on the basis of any
assertion of privilege or other exemption from discovery, identify (a) the title or identity of the
document; (b) the date of the document; (c) the type or nature of the document, (d) the identity,
title, or responsibilities, and relationship of all persons who prepared, sent, or received the
document; (e) the type and nature of the privilege or exemption asserted; and (f) the contents or
subject matter of the document with sufficient detail to explain the basis for the privilege or

exemption asserted.

 

 
5. In the event that any document requested herein was formerly in your possession,
custody, or control but has been lost, destroyed, or otherwise disposed of, identify the document
and describe the circumstances of its destruction.

REQUESTS FOR PRODUCTION

Request No. I: Documents sufficient to show the Subscriber Information for the
Account.
Request No. 2: Documents sufficient to show the Access History for the Account

during the Relevant Period.
Request No. 3: Documents sufficient to show the Non-Content Information for the
Emails associated with the Account that were sent or received during the Relevant Period.
Request No. 4: Documents sufficient to show the Content Information for the
Emaiis associated with the Account that were sent or received during the Relevant Period,
provided that Google shall not comply with this Request until it has received legally effective

consent to the production of the Content Information.

 
